262 S.W.3d 301 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Kelvin MILLER, Defendant/Appellant.
No. ED 90070.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Linda Lemke  co-counsel, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., MARY K. HOFF, J.

ORDER
PER CURIAM.
Kelvin Miller (Appellant) appeals from the trial court's judgment and sentence entered upon a jury verdict convicting him of resisting arrest, in violation of section 575.150 RSMo 2000.[1] He was sentenced as a prior and persistent offender to seven years for resisting arrest.[2] We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.
[2]  The jury found Appellant guilty of possession of a controlled substance, but the court granted his motion for judgment of acquittal.